Citation Nr: 1433509	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and attention deficit disorder/attention deficit hyperactivity disorder (ADD/ADHD). 


REPRESENTATION

Appellant represented by:	Alberto O. Gonzales, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1972, with additional service in the Naval Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). Prior to the Travel Board hearing, the Veteran advised the Board that his representative would not be participating at the hearing as he had been unable to contact him for a lengthy period of time. The undersigned Veterans Law Judge provided the Veteran with the opportunity to select a different representative, but the Veteran declined and indicated that he wished to go forward with the hearing. In a letter sent to the Board subsequent to the Travel Board hearing, the Veteran stated that he wished to appeal the denial of his claim, in part, because "my representative was not present at the time of hearing." The Veteran did not specifically state that he wished another Board hearing. VA regulations mandate that veterans are entitled to a single hearing before the Board. Additional hearings may only be provided if good cause is shown. In this instance, the Veteran specifically told the Board that he wished to proceed with the December 2012 Travel Board hearing without representation. As the Veteran effectively waived his right to be represented at the December 2012 Travel Board hearing, the Board finds that the Veteran is not entitled to another hearing due to that lack of representation. Therefore, an additional Travel Board hearing will not be provided. See 38 C.F.R. §§ 20.700, 20.702 (2013). 

In December 2012, after the Travel Board hearing, the Veteran submitted a letter to the Board. As the content of this letter consists of argument, repeating facts already before the Board prior to the hearing, the Board finds that it is not evidence and the Board need not consider whether a waiver of Agency of Original Jurisdiction (AOJ) consideration is necessary. See 38 C.F.R. §§ 20.800, 20.1304(c) (2013)

In several statements, the Veteran's representative indicated that the Veteran was seeking "combat-related special compensation" (CRSC) because the Veteran failed his swimming tests during basic training. VA does not administer a CRSC program and any application for CSRC should be sent to the Veteran's branch of service. The Veteran's representative also wrote that the Veteran was seeking "service connection for hazardous duty training." VA may only grant service connection for a disability arising from service and cannot grant service connection for in-service training in itself. 
 

FINDING OF FACT

The Veteran's current psychiatric disorders, diagnosed as depression, PTSD, and ADD/ADHD are not related to service or any incident of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records, and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was not provided with a psychiatric examination to determine if his claimed disorders are related to service. Yet, as will be explained below, the record does not contain competent evidence establishing onset of a psychiatric disorder during service. Moreover, the record does not contain competent evidence indicating that the Veteran's psychiatric disorders may be associated with service. A VA psychiatric examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder is not necessary.

Finally, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). In addition, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a). 

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991). The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Id. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service. 38 C.F.R. 
§ 3.304(f)(3)). For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Merits of the Claim

The record indicates that the Veteran served a full enlistment, well and honorably in the United States Navy in the food service area - a critical morale building and sustaining position. However, his primary contention is not that he has incurred a psychiatric disorder as a result of this service, or indeed anything that occurred as secondary to active service, but instead from the actions of others post-service. In particular, the Veteran's contentions stem from the harassment and derogatory comments of others who presently denigrate his service and have done so since his discharge from Naval service. 

The preponderance of the evidence is against the claim of service connection and the appeal will be denied. 

The Veteran indicated that he was seeking service connection for an ADD/ADHD disorder that he claimed both preexisted service and caused him difficulty throughout service. Subsequently, the Veteran reported seeking service connection for depression and PTSD, apparently due to guilt he felt due to his lack of service in Vietnam. The weight of the evidence weighs against the Veteran's claim for service connection.

In a June 1969 service entrance medical examination report, a service examiner noted that the Veteran did not have any psychiatric abnormalities. In subsequent service medical examinations dated March 1970 (annual examination) and August 1972 (discharge examination), service examiners again noted that the Veteran did not have any psychiatric abnormalities. In reports of his medical history dated June 1969 (service entrance) and March 1970 (annual report), the Veteran specifically denied having experienced any psychiatric disorder symptomatology (i.e. nervous trouble, depression, frequent or terrifying nightmares, etc.). Contrary to the reports of his present representative, the Veteran's service treatment records contain no notation indicating treatment or diagnosis for psychiatric disorder symptomatology. 

The Veteran's service personnel records contain no notation indicating that the Veteran was either disciplined on any occasion or put on medical profile for psychiatric disorder symptomatology. During evaluations, service personnel repeatedly evaluated the Veteran as performing satisfactorily, with scores always above three on a scale of four. In a notation regarding the Veteran's performance at recruit training in 1969, a service evaluator noted the Veteran's performance to be satisfactory, but did not recommend him for advancement because the Veteran was a "non-qualified swimmer." Subsequent service personnel records indicate that the Veteran fulfilled service commitment, serving overseas solely as a Navy cook stationed in the Bahamas. 

In a March 1974 reserves annual medical examination report, a service examiner noted that the Veteran did not have any psychiatric abnormalities. In a contemporaneous March 1974 report of his medical history, the Veteran specifically denied having experienced any psychiatric disorder symptomatology (i.e. nervous trouble, depression, frequent or terrifying nightmares, etc.).

Post-service treatment records do not contain any report of psychiatric disorder symptomatology until May 2007, more than 34 years after the Veteran's discharge from active duty. In the May 2007 VA treatment record, the Veteran reported experiencing difficulty with focusing, inattentiveness, concentration problems, poor sleep for decades, and restlessness dating back to high school. The VA examiner diagnosed ADD. In a subsequent May 2007 VA treatment record, the Veteran reported sleeping an average of four hours, with frequent awakenings throughout the night. The Veteran stated that he did not know what he was thinking at night and reported not having experienced uninterrupted sleep for years. The Veteran also reported experiencing difficulty reading long passages of text and remembering aspects of long conversations.

In a June 2007 VA treatment record, the Veteran stated that he could not recall having a history of learning problems and indicated that he was a "C" student in private Catholic schools during his childhood. The Veteran stated that he was chided frequently by his teachers for daydreaming or becoming distracted from his assigned tasks. The Veteran reported having difficulty with sedentary tasks, such as reading, due to concentration difficulties. The Veteran stated that his family would frequently tease him regarding his concentration difficulties and that he found the situation embarrassing. The Veteran indicated that he first suspected that he had ADD when a coworker told him several months ago about his own condition and the medication he was taking. After an examination, the VA examiner diagnosed significant attention problems, consistent with ADHD. 

In a February 2008 VA treatment record, the Veteran reported having experienced ADHD symptoms since he was a child. 

In a July 2009 statement, the Veteran wrote that he had experienced ADHD symptomatology since childhood and that these symptoms caused him to "struggle to keep up my military performance" during service. The Veteran stated that the experience was very stressful and alleged that had service personnel provided treatment for his ADHD symptomatology during service, he would not be struggling with his current symptomatology. In an additional statement, the Veteran's representative wrote that the Veteran's performance evaluation scores showed that he was struggling with his ADHD symptoms during service. Without any citation to the record to show anything different than what the Veteran's service records reflected, the representative merely alleged that the Veteran should have been medically discharged during training due to his ADHD symptoms instead of allegedly being kept in service to struggle due to stress. 

In a September 2009 statement, the Veteran's representative wrote that the Veteran had "trouble learning and concentrating" during service. He stated that, instead of being medically discharged, the Veteran was "abused in becoming a cook when he really wanted to be a seaman."

In an October 2009 VA treatment record, the Veteran reported experiencing depression due to the loss of his job and home within the previous two years, and long-standing guilt from not being injured in the Vietnam War. The VA examiner noted that, due to a tendency toward self-criticism and unresolved health issues, the Veteran experienced feelings of low self-esteem and being a burden on his family. The Veteran stated that he had experienced some suicidal ideation in the recent past, but would not harm himself because of his grandchildren. 

In an October 2009 VA treatment record, the Veteran stated that he had been experiencing ongoing depressive symptoms since service. The Veteran reported serving shore duty in the Bahamas in the 1970s. The Veteran stated that the experience "was like being on a long vacation with a granted leave home every 60 days." The Veteran reported feeling excessively guilty because he was not deployed to Vietnam despite entering service for that purpose. He said, "I signed up to do my duty and protect my country and went on vacation for two years. It's like someone yelled 'charge' and I was the only one that didn't run." The Veteran stated that he would often decline to tell others he was in service so he could avoid feeling embarrassed over his duty assignment. The Veteran stated that he felt most ashamed when he would see disabled Vietnam veterans at the VA facility, adding that he did not "deserve even to walk in the halls over there." The Veteran stated that he had a large and close family, but added that only his wife and son knew about his problems with depression. The VA examiner diagnosed a depressive disorder, not otherwise specified (NOS). 

In a November 2009 VA treatment record, the Veteran reiterated that service was like "a vacation." The Veteran reported serving as a cook in the Bahamas, playing baseball with the base travelling team, and having good relations with sailors, commanding officers, and the Bahamian residents. The Veteran stated that he initially had applied to be stationed in Vietnam and that he had regretted not serving in combat during the Vietnam War since service. The Veteran indicated that he initially felt relief at the time of his discharge that he had not experienced any danger during service. The Veteran reported receiving criticism and teasing when he told others about his service in the Bahamas during the Vietnam War. The Veteran indicated that he felt guilty and unworthy when attending appointments at VA. While referring to his service, the Veteran reported feeling like a coward and a failure. The Veteran indicated that he currently experienced low moods that would last one to two days at a time. 

In an additional November 2009 VA treatment record, written by Dr. S.A., the examiner noted that the Veteran experienced depression, insomnia, and fear of sleeping due to bad dreams and nightmares with panic attacks about Vietnam. Dr. S.A. stated that the Veteran had 32 years of active duty service and had served part of that time as a cook in the Bahamas. The examiner wrote that the Veteran "continues to have dreams about Vietnam." Dr. S.A. diagnosed PTSD and a depressive disorder NOS. 

In a February 2010 statement, the Veteran wrote that his tour of duty in the Bahamas was his only tour during service. The Veteran indicated that, when he would tell people after service about his experiences, they would tell him that he was "on a vacation" or asked if he got sunburned during service. The Veteran stated that he originally took such statements in stride, but that they had worn him down over the years. The Veteran stated that he was of no use to his comrades who were fighting in Vietnam. He stated that he still had two recurring dreams about his situation that would awaken him with his heart pounding. The Veteran indicated that he had not experienced a good night's sleep in 35 years and that he would become emotional if he ever saw a war movie, heard a patriotic song, or happened upon anything to do with the military. The Veteran stated that he would be depressed, mad, and angry with himself for four to five days after each dream about service. The Veteran reported that he would hide his feelings from his family so that he did not appear weak to them. He indicated that his wife did not know about his depression for 32 years. He stated that he never would have admitted anything if a VA examiner had not asked what was bothering him.

In an April 2010 statement, Dr. S.A. reported treating the Veteran in November 2009 for depression, complaints of insomnia, and bad dreams." Dr. S.A. stated that the Veteran "has PTSD resulting from being exposed to the Vietnam War." However, it was not apparent whether the physician knew of the Veteran's accurate Naval duty assignment. 

In a May 2010 statement, apparently written by the Veteran's representative, he wrote that VA was incorrect in stating that the Veteran's depression "started after the war" and that "he was not depress in the service during the Vietnam War." The representative also wrote that the Veteran's "ADHD illness is hyperactive, and the VA still claims the ADHD is his depression which is incorrect." 

In an undated statement from the Veteran's representative, he wrote that the Veteran suffered from a stress disorder. He also indicated that the Veteran "went into service with a mental illness, and was not helped or medically discharged." He stated that the Veteran's service was "very very stressful" considering that the Veteran entered service with "a learning disability." In an accompanying statement, written by the representative at the Veteran's request, he stated that it was unfair of VA to state that the Veteran did not experience "any sign of depression during the Vietnam War." He reported that the Veteran saw television reports of the war in Vietnam during service, and had to cook for soldiers who were being shipped out, knowing that he would never see them again and that some would be killed. The representative stated that such experiences depressed the Veteran during service. Again, however, the representative's allegation was not accompanied by citation to any evidence that would illustrate the Navy knew, or should have known of the Veteran's alleged disorder. 

In an August 2010 statement, the Veteran's representative wrote that he had never sought to file a claim for service connection for ADHD, and that the Veteran was seeking service connection for a "stress disorder and for depression." 

In an April 2011 statement, the Veteran wrote that he felt shame for his lack of service in Vietnam and had "nightmares to this day about what happened back in the early 70s." The Veteran stated that he had been worn down by the comments of others who teased him about his service and did not feel worthy to walk the halls of a VA facility. The Veteran stated that he sometimes wished that he could have lost a limb in war rather than being healthy after serving two years in the Bahamas. 

At the December 2012 Travel Board hearing, the Veteran stated that he chose to enter service after his father told him about his own positive experiences as a Navy cook. The Veteran stated that he also became a cook after entering service and found that it was "really good duty." The Veteran stated that the station where he served in the Bahamas was "like paradise" and indicated that he was as "happy as can be" during service. The Veteran stated that he could no longer feel proud of his service after having been teased by fellow veterans after service. The Veteran indicated that he used to lie about his service, stating that he served on the boat upon which his father had served, until his son told him that it was not right to lie. The Veteran indicated that he would dream about returning to the Bahamian island on which he served and meeting other veterans there. He reported telling them that he served at that location during the war only to be told by the others that the island was now for "real veterans who went to Vietnam." He stated that the dream would end with the other veterans physically pushing him around. When asked about any particular stressor incidents that might have caused his PTSD, the Veteran stated that he experienced difficulty being at sporting events at which veterans would be asked to stand because he was ashamed of his service. The Veteran also indicated that he threw his uniform away 15 years prior to the hearing. 

The Board finds that the evidence weighs against a grant of service connection for a psychiatric disorder. 

Initially, the Veteran filed a claim for service connection for ADHD, even though the Veteran's representative subsequently denied ever filing such a claim. The Veteran contends that he experienced ADHD symptomatology since childhood. Service connection may be granted for a disorder that preexisted service if it can be shown that the disorder was permanently aggravated by service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a). However, when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Id. 

On the June 1969 service entrance medical examination report, the service examiner noted that the Veteran did not have any psychiatric abnormalities. Although the Veteran has introduced statements suggesting that he experienced ADHD symptomatology since childhood, the record of evidence does not contain clear and unmistakable evidence indicating that the disorder preexisted service. Therefore, the evidence is insufficient to rebut the presumption of soundness and the Veteran is considered to have had no preexisting psychiatric disorders at the time of entry into service. 

As the Board must consider that the Veteran was sound at the time of his entrance into service, service connection for ADHD may be granted if the record indicates that the disorder is related to service or any incident of service. In several statements, the Veteran claimed that ADHD symptomatology caused great stress in service. The Veteran's representative also contended that these symptoms resulted in poor performance evaluations so that the Veteran was forced to serve as a cook rather than a seaman. He further stated that, had the Veteran been treated for these symptoms in service, he would not be experiencing ADHD symptoms currently. Alternatively, the representative claimed that the Veteran should have been given a medical discharge from service due to his ADHD symptoms. 

The Board finds that the evidence weighs against finding any nexus between the Veteran's diagnosed ADHD and service. The service treatment records contain no notation indicating treatment or diagnosis for ADHD symptomatology during service. The Veteran's service performance evaluation scores consistently indicated that evaluators found the Veteran's performance to be satisfactory at all times throughout service. Although the representative contended that the Veteran's ADHD kept him from serving as a regular seaman, at the December 2012 Travel Board hearing, the Veteran stated that he entered the Navy after hearing his father discuss his service as a cook and that he enjoyed his own service as a cook. 

As to the contentions that the Veteran experienced great stress during service due to ADHD symptoms, the Veteran stated at the hearing that he thoroughly enjoyed his time in service. Therefore, the Board finds that the statements, indicating abnormal stress caused by ADHD symptoms in service, lack credibility as they are inconsistent with the other record of evidence, to include the Veteran's own statements. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). Therefore, the probative evidence weighs against a finding of any nexus between the Veteran's ADHD and service.

In a November 2009 VA treatment record, Dr. S.A. diagnosed PTSD and, in an April 2010 statement, stated that the PTSD resulted from the Veteran's exposure to the Vietnam War. Dr. S.A. never explained what the "exposure to the Vietnam War" meant in this context, considering that the Veteran never served in Vietnam. Dr. S.A.'s findings appear to be based on an inaccurate history of the Veteran's service. The Veteran served for a little over three years with most of that service occurring in the Bahamas. In the November 2009 VA treatment record, Dr. S.A. stated that the Veteran served for 35 years, with only part of that service occurring in the Bahamas. Dr. S.A. also stated that the Veteran had dreams about Vietnam, even though the Veteran never served there. Therefore, the Board finds Dr. S.A.'s opinion to have little probative value. Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).

Service connection for PTSD for a non-combat Veteran requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service. 38 C.F.R. 
§ 3.304(f)(3)). In this instance, the Veteran did not serve in combat and has not reported experiencing any incident in service that caused to fear hostile military or terrorist activity. The Veteran has not reported experiencing any specific stressor incident that might have led to PTSD other than general chiding by others about his service after his date of discharge. Service connection may not be granted for PTSD based on stressor incidents that occurred after service, and in particular largely on the basis of the actions, statements, allegations or plain rude behavior of others not connected to service. The Veteran, through his representative, also reported seeing stories about Vietnam on the news and serving food to individuals who left for war duty during service. Yet, the Veteran stated that these experiences were depressing, rather than traumatic. Even if these incidents were to be considered stressors, they are vague, cannot be verified, and cannot support a grant of service connection for PTSD. 38 C.F.R. § 3.304(f). Therefore, the evidence weighs against a grant of service connection for PTSD.

The Veteran also claims to have a depressive disorder related to service. The Veteran's representative contended that the Veteran he experienced depression during service when watching news about the Vietnam War or serving food to men who were going off to fight. The service treatment records contain no notation indicating treatment or diagnosis for any depressive disorder symptomatology. In other statements, to include his December 2012 testimony before the Board, the Veteran stated that he thoroughly enjoyed service. The Board finds that the statements indicating in-service depressive symptoms are so inconsistent with the other evidence of record, to include the Veteran's own testimony, as to lack credibility. See Caluza, at 498 The Veteran also reported experiencing depression due to unkind remarks made to him after discharge by others regarding his tour of duty in the Bahamas. Service connection may not be granted for a disorder related to incidents that occurred post-service. Although the Veteran might have experienced depression due to unthoughtful remarks made by others about his service, as such remarks occurred after the Veteran's discharge from service, service connection may not be granted for any psychiatric disorder caused by them.  

As alluded to during the hearing, the operation of the services requires thousands of individuals working a myriad of positions. During service, the Veteran contributed to the Navy in his capacity in a manner equivalent to that of every other service member. Therefore, the Veteran should understand that he has every reason to be proud of his service to his country. 

However, there is no basis for a grant of relief in this matter. The preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, and the appeal will be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Entitlement to service connection for a psychiatric disorder is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


